In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Phelan, J.), dated October 22, 2002, which denied the petition, confirmed the award, and, in effect, dismissed the proceeding.
Ordered that the order and judgment is affirmed, with one bill of costs.
“An arbitration award in a mandatory arbitration proceeding, such as this one, will be upheld if it is supported by the evidence and is not arbitrary and capricious” (Matter of Sari M. Friedman, P.C. v Gleeson, 300 AD2d 404 [2002] [internal quotation marks omitted]; see Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214, 223 [1996]; Matter of Ryan & Henderson v Haviv, 309 AD2d 939, 940 [2003]). Contrary to the petitioner’s contention, the arbitration panel’s determination was amply supported by the evidence in the record, and was not arbitrary and capricious (see Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., supra). S. Miller, J.P., H. Miller, Crane and Rivera, JJ., concur.